                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 AARON JEROME HEIDELBERG,                         :
 140165,
                                                  :
        Plaintiff,
                                                  :
 vs.                                                  CIVIL ACTION NO. 18-0271-TM-N
                                                  :
 CITY OF MOBILE POLICE DEPT., et
 al.,                                             :

        Defendant.                                :

                                             ORDER

       On August 5, 2018, the magistrate judge entered a report and recommendation which

recommends this action be dismissed without prejudice pursuant to the provision of 28 U.S.C. §

1915(g). See Doc. 6. Plaintiff filed objections on September 7, 2018. See Doc. 9. After due and

proper consideration of all portions of this file deemed relevant to the issue raised, and a de novo

determination of those portions of the Recommendation to which objection is made, the Report

and Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED

with the added language below.

       In addition to the analysis articulated by the Magistrate Judge, the Court also notes that

Plaintiff attempted to amend his complaint wherein he makes allegations regarding the danger of

the prison where he is incarcerated. See Doc. 4. Plaintiff further reiterates this point in his

objections to the report and recommendation. See Doc. 9. However, his attempts to show

“imminent danger” to circumvent the “three strikes” provision of 28 U.S.C. § 1915(g) fail.

       First, as noted by the Magistrate Judge, the allegations fail to demonstrate that Heidelberg

was in imminent danger at the time he filed this cause of action. Medberry v. Butler, 185 F.3d
1189, 1193 (11th Cir. 1999) (inmate must show “imminent danger” at time of filing the complaint

to circumvent application of the “three strikes” provision of 28 U.S.C. § 1915(g).); see also Martin

v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003); Abdul-Akbar v. McKelvie, 239 F.3d 307, 315 (3d

Cir. 2001) (“By using the term ‘imminent,’ Congress indicated that it wanted to . . . prevent

impending harms, not those harms that had already occurred.”). Plaintiff attempts to remedy his

original failure in his motion to amend and his objections. However, those will not satisfy the

requirement that the imminent danger be present when the original complaint was filed. Plaintiff

filed his complaint on or about June 8, 2018, but as noted by the Magistrate Judge, the events on

which he bases his claims occurred prior to March 6, 2018. See Doc. 6 at p. 5.

        Second, the Court also notes that the allegations of imminent danger relate solely to the

conditions of confinement and not the actual claims for which he seeks relief. Plaintiff asserts

causes of action that challenge the constitutionality of his arrest and subsequent revocation of

parole. This Court agrees with other courts in their determination that an adequate nexus must

exist between the claims made the basis of the complaint and the alleged imminent danger. See,

e.g., Pettus v. Morenthau, 554 F.3d 293, 297 (2d Cir. 2009) (“there must be a nexus between the

imminent danger a three-strikes prisoner alleges to obtain IFP status and the legal claims asserted

in his complaint.”); Alston v. F.B.I., 747 F. Supp.2d 28, 31 (D.D.C. 2010) (“To qualify under [the

imminent danger exception], the prisoner must show that the action is connected to the imminent

danger.”); Frazier v. Reynolds, Civ. Act. No. 2:15-cv-381-MHT, 2015 U.S. Dist. LEXIS 93884

(M.D. Ala. Jul. 1, 2015) (holding same and citing Pettus and Alston). Even the conditions he

complains about with regard to lack of medical care and being assaulted by another inmate all

occurred prior to his transfer to the Alabama Department of Corrections. See Doc. 1 at ¶¶ 21-24.

Finally, his generalized allegations of living in fear at his current facility discussed in his proposed
amended complaint do not ultimately relate to his claims, but rather relate to his status as a

prisoner.

        In these circumstances, the Eleventh Circuit is clear. “[T]he proper procedure is for the

district court to dismiss the complaint without prejudice when it denies the prisoner leave to

proceed in forma pauperis pursuant to the three strikes provision of § 1915(g). The prisoner cannot

simply pay the filing fee after being denied in forma pauperis status. He must pay the filing fee at

the time he initiates the suit.” Dupree v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002).

        Therefore, based on the reasons stated by the Magistrate Judge and the added discussion

above, the Plaintiff’s motion to amend (Doc. 4) is DENIED, Plaintiff’s objections (Doc. 9) are

OVERRULED, and the Report and Recommendation (Doc. 6) is ADOPTED.

        This action is DISMISSED without prejudice pursuant to the provisions of 28 U.S.C. §

1915(g) because Plaintiff is barred from proceeding in forma pauperis and he did not pay the

requisite filing fee.

        DONE and ORDERED this 11th day of October 2018.


                                           /s/ Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE
